Judgment of Court.
New trial not granted. Motion dismissed with costs.
And now, on review, January term, A. D. 1801, the cause went again to the Jury. Exception was again taken to the deed’s being read in evidence. Further argument was heard, and the Court finally *59decided, that the deed could not be read to the Jury-in support of the plaintiff’s declaration.
Nathaniel Chipman, Darius Chipman, Daniel Chipman, Amos Marsh, and T. Squires, for plaintiff.
S. Hitchcock, S. Miller, and C. Smith, for defendant.
Plaintiff nonsuited.